Franklin App. No. 02AP-1253, 2003-Ohio-4824. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. Upon consideration of appellant’s motion not to dismiss this cause for want of prosecution,
IT IS ORDERED by the court that the motion not to dismiss be, and hereby is, granted.
IT IS FURTHER ORDERED that appellee shall file its merit brief within 30 days of the date of this entry, and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI.